--------------------------------------------------------------------------------

Exhibit 10.14

THE SYMBOL ‘***’ IS USED THROUGHOUT THIS EXHIBIT TO INDICATE THAT A PORTION OF
THE EXHIBIT HAS BEEN OMITTED AS CONFIDENTIAL


LICENCE AGREEMENT




BETWEEN:




THE UNIVERSITY OF BRITISH COLUMBIA, a corporation continued under the University
Act of British Columbia and having its administrative offices at 2075 Wesbrook
Mall, in the City of Vancouver, in the Province of British Columbia, V6T 1W5

(the "University")

AND:

ANGIOTECH PHARMACEUTICALS, INC., a corporation duly incorporated pursuant to the
laws of British Columbia and having an office at 6660 N.W. Marine Drive, in the
City of Vancouver, in the Province of British Columbia

(the "Licensee")

WHEREAS:

A.

The Licensee and the University have been engaged in research pursuant to a
Research Agreement dated October 21, 1993, as amended from time to time, (the
"Research Agreement") during the course of which they have jointly invented
and/or developed certain technology relating to polymeric drug delivery
methodologies incorporating paclitaxel and analogues and derivatives thereof;

B.

The University is desirous of entering into this Agreement with the objective of
furthering society's use of its advanced technology, and in particular its
rights in and to the technology referred to above, and to generate further
research in a manner consistent with its status as a non-profit, tax exempt
educational institution; and

C.

The Licensee is desirous of the University granting an exclusive worldwide
license. to the Licensee to use or cause to be used its rights in and to such
technology for any lawful purpose and to manufacture, distribute, market, sell,
lease and/or license or sublicense products derived or developed from such
technology and to sell the same to the general public during the term of this
Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and of the mutual covenants herein set forth, the parties hereto have covenanted
and agreed as follows:





--------------------------------------------------------------------------------

-2-




1.0

DEFINITIONS:




1.1

In this Agreement, unless a contrary intention appears, the following words and
phrases shall mean:




(a)

"Accounting": an accounting statement setting out in reasonable detail how the
amount of Revenue and sublicensing revenue was determined,




(b)

"Affiliated Company" or "Affiliated Companies": two or more corporations where
the relationship between them is one in which one of them is a subsidiary of the
other, or both are subsidiaries of the same corporation, or fifty percent (50%)
or more of the voting shares of each of them is owned by the same person,
corporation or other legal entity,

(c)

"Confidential Information": any part of the Information which is designated, by
the University as confidential, whether orally or in writing, but excluding any
part of the Information:

(i)

possessed by the Licensee prior to receipt from the University, other than
through prior disclosure by the University, as evidenced by the Licensee's
business records;

(ii)

published or available to the general public otherwise than through a breach of
this Agreement;

(iii)

obtained by the Licensee from a third party with a valid right to disclose it,
provided that said third party is not under a confidentiality obligation to the
University, or

(iv)

independently developed by employees, agents or consultants of the Licensee who
had no knowledge of or access to the University's Information as evidenced by
the Licensee's business records,

(d)

"Date of Commencement" or "Commencement Date": this Agreement will be deemed to
have come into force on the Date of Commencement which shall be the 1st day of
August, 1997, and shall be read and construed accordingly,

(e)

"Effective Date of Termination": the date on which this Agreement is terminated
pursuant to Article 17,

(f)

"Improvements": improvements, variations, updates, modifications, and
enhancements made to the Technology at any time after the Commencement Date
which are included in the Patents, which means such improvements shall claim
priority to the Patents,





--------------------------------------------------------------------------------

-3-




(g)

"Information": any and all Technology and any and all Improvements, the terms
and conditions of this Agreement, and any and all oral, written, electronic or
other communications and other information disclosed or provided by the parties
including any and all analyses or conclusions drawn or derived therefrom
regarding this Agreement and information developed or disclosed hereunder, or
either party's raw materials, processes, formulations, analytical procedures,
methodologies, products, samples and specimens or functions,

(h)

"Licensee New Technology": inventions, discoveries, improvements, variations,
updates, modifications and/or enhancements relating to the Technology
Applications developed at any time after the Date of Commencement which are
developed solely by the Licensee, to the extent used in combination with the
Technology or Improvements for the Technology Applications,

(i)

"Patent(s)": the Patent(s) and Patent applications set out on Schedule "A",

(j)

"Product(s)": goods manufactured in connection with the use of all or some of
the Technology, Improvements, and Licensee New Technology,

(k)

"Revenue(s)": all revenues, receipts, monies, and the fair market value of all
other consideration directly or indirectly collected or received whether by way
of cash or credit or any barter, benefit, advantage, or concession received by
the Licensee (including monies collected by the Licensee from any sublicensee of
the Licensee, or any partner, joint venture or other agreement, relationship or
arrangement with any third party) for the marketing, manufacturing, sale,
distribution, sublicensing or leasing of the Technology, or Improvements, or
Licensee New Technology and/or any Products for the Technology Applications, in
any or all parts of the world where the Licensee is permitted by law to market,
manufacture, sell, distribute, or lease the Technology, Improvements, Licensee
New Technology and/or any Products, less the following deductions to the extent
included in the amounts invoiced and thereafter actually allowed and taken:

(i)

credit, allowances or refunds given on account of returned goods,

(ii)

transportation charges invoiced separately and actually charged to third
parties,

(iii)

taxes, duties and customs on all sales of Products,

(iv)

agents' commissions paid by the Licensee for the sale of Products, and

(v)

bona fide special rebates provided by the Licensee for Products purchased by
third parties,





--------------------------------------------------------------------------------

-4-




(vi)

reimbursement for the direct costs of research and development undertaken by the
Licensee;




(vii)

equity investments of a third party in the Licensee except to the extent such
equity investment may reasonably be considered consideration for the license,
sublicense, transfer or other use of the Technology; and




(viii)

transfers for compassionate use and emergency use, provided such uses are not
for profit.

Where any Revenue is derived from a country other than Canada it shall be
converted to the equivalent in Canadian dollars on the date the Licensee is
required to make payment with respect to such Revenue pursuant to the terms
hereof at the rate of exchange set by the Bank of Montreal for buying such
currency. The amount of Canadian dollars pursuant to such conversion shall be
included in the Revenue,

(l)

"Royalty Due Dates": Unless otherwise agreed the last working day of March,
June, September and December of each and every year during which this Agreement
remains in full force and effect,

(m)

"Technology": the Patents, and any and all knowledge, know-how and/or technique
or techniques invented, developed and/or acquired, being invented, developed
and/or acquired prior to the Date of Commencement by the University relating to
the Patents , as amended from time to time, including, without limitation, all
research, data, specifications, instructions, manuals, papers or other materials
of any nature whatsoever, whether written or otherwise, relating to same,

(n)

"Technology Applications": means coated stents and other coated devices,
(including stent grafts, vascular grafts, sweaty balloons and others),
perivascular applications (films, pastes and beads), surgical paste applications
and rheumatoid arthritis, but specifically does not include vanadium, psoriasis,
multiple sclerosis and surgical adhesions (except to the extent surgical paste
formulations developed with the University are used) at present and other new
product applications conceived of or identified by the Company or its other
collaborators in the future independent of the University,

(o)

“UBC Trade-marks": any mark, trade-mark, service mark, logo, insignia, seal,
design, symbol, or device used by the University in any manner whatsoever,





--------------------------------------------------------------------------------

-5-




2.0

PROPERTY RIGHTS IN AND TO THE TECHNOLOGY:




2.1

The parties hereto hereby acknowledge and agree that the University and the
Licensee jointly own any and all right, title and interest in and to the
Technology, as well as any and all Improvements.




2.2

The Licensee shall, at the request of the University, enter into such further
agreements and execute any and all documents as may be required to ensure that
ownership of the Technology and any Improvements remains with the University and
the Licensee.




2.3

All Improvements invented or developed will be owned jointly by the University
and the Licensee. The Licensee agrees that its rights to use the Improvements
which it jointly owns with the University shall be governed by the grant of
license contained in Article 3.1 hereof. Any Licensee New Technology invented or
developed solely by the Licensee will be owned solely by the Licensee, provided
always that the University shall be entitled to receive a royalty on Revenues
from all such Licensee New Technology on the terms as set out in Article 5
hereof. Any new technology invented or developed solely by the University will
be owned solely by the University, subject to the terms of the Research
Agreement.




2.4

On the last working day of December of each and every year during which this
Agreement remains in full force and effect, the Licensee shall deliver in
writing the details of any and all Improvements which the Licensee (and any
sublicensees of the Licensee) has developed and or acquired during the previous
twelve month period. Such information shall be maintained as confidential by the
University and, subject to the terms of this Agreement, shall not be used for
any purpose which is not expressly permitted herein.




3.0

GRANT OF LICENCE:




3.1

In consideration of the license fee payable hereunder and the royalty payments
reserved herein, and the covenants on the part of the Licensee contained herein,
the University hereby grants to the Licensee an exclusive worldwide licence to
use and sublicense the University's rights in and to the Technology and any
Improvements and to develop, manufacture, distribute, and sell Products on the
terms and conditions hereinafter set forth during the term of this Agreement.




3.2

The licence granted herein is personal to the Licensee and is not granted to any
Affiliated Company or Affiliated Companies.




3.3

The Licensee shall not cross-license the Technology without the prior written
consent of the University.




3.4

Notwithstanding Article 3.1 herein, the parties acknowledge and agree that the
University may use the Technology and Improvements without charge in any manner
whatsoever for research, scholarly publication, educational or other
non-commercial use.




--------------------------------------------------------------------------------

-6-




3.5

As part of the consideration for the rights granted by the University to the
Licensee hereunder, the Licensee agrees to pay to the University as an initial
licence fee the sum of $[***] (Canadian funds). The said sum shall be paid
concurrently with the execution of this Agreement. Neither all nor any portion
of the said sum shall be refundable to the Licensee under any circumstances.

4.0

SUBLICENSING:

4.1

The Licensee shall have the right to grant sublicences to Affiliated Companies
and other third parties with respect to the Technology and Improvements with the
prior written consent of the University, not to be unreasonably withheld or
delayed. The University agrees to consider a request from any such proposed
sublicensee for the right to be granted a license in the event this Agreement is
terminated. The Licensee will furnish the University with a copy of each
sublicence granted 30 days prior to execution. The University shall respond to
the Licensee within 30 days of delivery of such sublicense, failing which the
University shall be deemed to have consented to such sublicense. If required by
the Licensee, the University will use its reasonable efforts to expedite a
request for consent.

4.2

Any sublicence granted by the Licensee shall be personal to the sublicensee and
shall not be assignable without the prior written consent of the University,
such consent not to be unreasonably withheld or delayed. Such sublicences shall
contain covenants by the sublicensee to observe and perform similar terms and
conditions to those in this Agreement.

5.0

ROYALTIES AND CONSIDERATION:

5.1

In consideration of the license granted hereunder, the Licensee shall pay to the
University [***] percent ([***]%) of the Revenues.

5.2

All payments of royalties made by the Licensee to the University hereunder shall
be made in Canadian dollars without any reduction or deduction of any nature or
kind whatsoever, except as may be prescribed by Canadian law.

5.3

Products shall be deemed to have been sold and included in the Revenue when the
Licensee receives payment therefore.

.5 .4

The royalties shall be due and payable within thirty (30) days from each Royalty
Due Date and shall be calculated with respect to the Revenue in the three month
period immediately preceding applicable Royalty Due Date.

5.5

Excluding transactions that have been explicitly exempted from the definition of
"Revenue" in this Agreement, the fair market value of any transaction,
disposition, or other dealing involving the Technology, any Improvements and
Licensee New Technology that occurs between the Licensee, its sublicensees or
any other third party including joint venture partners and distributors shall be
added to and deemed part of the Revenue even if such transactions were not made
at fair market value. For greater certainty, this provision shall also apply to
any shares, warrants, options or other consideration which the Licensee receives
from a third party in





--------------------------------------------------------------------------------

-7-




connection with the marketing, distribution, sublicensing, or other transaction
involving the Technology including any milestones or other performance or
achievement based payments or obligations.

5.6

The University and the Licensee agree that the University may [***] of the
royalty referred to in paragraph 5. hereof in exchange for [***]. For greater
certainty, if the University elects to [***] of the royalty referred to in
paragraph 5.1 for [***], thereafter the royalty shall be adjusted to [***] of
Revenues. This right contained herein may be exercised at any time up to the
date upon which the Licensee has been listed and called for trading on the
Toronto Stock Exchange for a period of [***].

Neither all nor any portion of the Shares issued hereunder shall be refundable
to the Licensee under any circumstances once such Shares have been issued to the
University. Such Shares shall be free from any pooling, escrow or other trading
restrictions placed upon such Shares by the Licensee, save and except as may be
required by applicable legislation or in the event that any regulatory authority
having jurisdiction over the Licensee requires there to be a pooling or escrow
agreement with respect to such Shares. The Licensee acknowledges and agrees that
the University shall have the right to transfer such Shares at any time to any
Affiliated Company or to the University of British Columbia Foundation, and the
Licensee shall take all such steps or do such acts as may be reasonably required
to allow such transfer, subject to applicable securities legislation.

5.7

The Licensee agrees to pay an annual license maintenance fee to the University
in the amount of $[***] on the anniversary date of the execution of this license
agreement.




6.0

PATENTS:




6.1

That the Licensee has been and shall continue to pay all costs of filing,
prosecuting and maintaining the Patents incurred after the Commencement Date,
which Patents shall be in the name of the Licensee or the University, or both,
as appropriate.




6.2

The Licensee shall have the right to identify any process, use or products
arising out of such Technology or an Improvement that may be patentable and may
take all steps to apply for a patent in the name of the Licensee and/or the
University, as appropriate, provided that the Licensee pays all costs of
applying for, registering, and maintaining the patent in those jurisdictions in
which the Licensee might designate that a Patent is required.




6.3

Should the Licensee decide to:




(a)

 discontinue pursuing any patent application, patent prosecution or patent
maintenance in relation of any patent or any continuation, continuation-in-part,
division, reissue, re examination of extension of a patent application, or




(b)

not pursue Patent protection in relation to the Patents in any jurisdiction, or




--------------------------------------------------------------------------------

-8-




(c)

discontinue or not pursue patent protection in relation to any further process,
use or products arising out of the Technology in any jurisdiction,




then the Licensee shall provide the University with notice of its decision to
discontinue or not to pursue such patent protection in sufficient time, such
time not to be less than 30 clear calendar days prior to the date the patent or
patent application would become invalid or be deemed abandoned, for the
University to file a Patent application or continue pursuing an existing Patent
application at the University's own expense, and if the University takes such
action the Licensee shall not have the right to use the Technology and
Improvements claimed in any such Patent and/or Patent application in such
jurisdiction. Upon receipt of such notice from the Licensee, Schedule "A" hereto
will be deemed to be amended to exclude such Patent and/or Patent application
from the grant of license contained herein and thereafter, the University shall
be free to grant a license of such Patent and/or Patent application to a third
party in such jurisdiction.




7.0

DISCLAIMER OF WARRANTY:

7.1

That the University makes no representations, conditions, or warranties, either
express or implied, with respect to the Technology and Improvements or the
Products. Without limiting the generality of the foregoing, the University
specifically disclaims any implied warranty, condition, or representation that
the Technology or the Products:




(a)

shall correspond with a particular description;

(b)

are of merchantable quality;

(c)

are fit for a particular purpose; or

(d)

are durable for a reasonable period of time.




That the University shall not be liable for any loss, whether direct,
consequential, incidental, or special which the Licensee suffers arising from
any defect, error, fault, or failure to perform with respect to the Technology
or Products, even if the University has been advised of the possibility of such
defect, error, fault, or failure. That the Licensee acknowledges that it has
been advised by the University to undertake its own due diligence with respect
to the Technology.




7.2

That the parties acknowledge and agree that the International Sale of Goods Act
and the United Nations Convention on Contracts for the International Sale of
goods have no application to this Agreement.




7.3

Nothing in this Agreement shall be construed as:




(a)

a warranty or representation by .the University as to title to the Technology or
that anything made, used, sold or otherwise disposed of under the licence
granted in this Agreement is or will be free from infringement of patents,
copyrights, trade­marks, industrial design or other intellectual property
rights,





--------------------------------------------------------------------------------

-9-




(b)

an obligation by the University to bring or prosecute or defend actions or suits
against third parties for infringement of patents, copyrights, trade-marks,
industrial designs or other intellectual property or contractual rights,




(c)

the conferring by the University of the right to use in advertising or publicity
the name of the University or UBC Trade-marks.  




7.4

Notwithstanding Article 7.3, in the event of an alleged infringement of the
Technology or any right with respect to the Technology, the Licensee shall have,
upon receiving the prior written consent of the University, not to be
unreasonably withheld or delayed, the right to prosecute litigation designed to
enjoin infringers of the Technology. Provided that it has first granted its
prior written consent, not to be unreasonably withheld or delayed, the
University agrees to co-operate to the extent of executing all necessary
documents and to vest in the Licensee the right to institute any such suits, so
long as all the direct or indirect costs and expenses of bringing and conducting
any such litigation or settlement shall be borne by the Licensee and in such
event all recoveries shall enure to the Licensee.




7.5

In the event that any complaint alleging infringement or violation of any patent
or other proprietary rights is made against the Licensee with respect to the use
of the Technology or the manufacture, use or sale of the Products, the following
procedure shall be adopted.




(a)

the Licensee shall promptly notify the University upon receipt of any such
complaint and shall keep the University fully informed of the actions and
positions taken by the complainant and taken or proposed to be taken by the
Licensee (on behalf of itself or a sublicensee),




(b)

except as provided in Article 7 5(d), all costs and expenses incurred by the
Licensee (or any sublicensee of the Licensee) in investigating, resisting,
litigating and settling such a complaint, including the payment of any award of
damages and/or costs to any third party, shall be paid by the Licensee (or any
sublicensee of the Licensee, as the case may be),




(c)

no decision or action concerning or governing any final disposition of the
complaint shall be taken without full consultation with and approval by the
University, acting reasonably and in a timely manner,




(d)

the University may elect to participate formally in any litigation involving the
complaint to the extent that the court may permit, but any additional expenses
generated by such formal participation shall be paid by the University (subject
to the possibility of recovery of some or all of such additional expenses from
the complainant),




(e)

notwithstanding Article 7.3, if the complainant is willing to accept an offer of
settlement and one of the parties to this Agreement is willing to make or accept
such offer and the other is not, then the unwilling party shall conduct all
further proceedings at its own expense, and shall be responsible for the full
amount of any





--------------------------------------------------------------------------------

-10-




damages, costs, accounting of profits and settlement costs in excess of those
provided in such offer, but shall be entitled to retain unto itself the benefit
of any litigated or settled result entailing a lower payment of costs, damages,
accounting of profits and settlement costs than that provided in such offer.




(f)

the royalties and other amounts payable pursuant to this Agreement shall be paid
by the Licensee to the University in trust from the date the complaint is made
until such time as a resolution of the complaint has been finalized. If the
complainant prevails in the complaint, then the royalties paid to the University
in trust pursuant to this Article shall be returned to the Licensee, provided
that the amount returned to the Licensee hereunder shall not exceed the amount
paid by the Licensee to the complainant in the settlement or other disposition
of the complaint. If the complainant does not prevail in the complaint, then the
University shall be entitled to retain all royalties and other amounts paid to
it pursuant to this Article.







8.0

INDEMNITY AND LIMITATION OF LIABILITY:




8.1

That the Licensee hereby indemnifies, holds harmless and defends the University
its Board of Governors, officers, employees, faculty, students, invitees, and
agents against any and all claims (including all legal fees and disbursements
incurred in association therewith) arising out of the exercise of any rights
under this Agreement including, without limiting the generality of the
foregoing, against any damages or losses, consequential or otherwise, arising
from or out of the use of the Technology, Improvements or Products licensed
under this Agreement by the Licensee or its sublicensees, or their customers or
end-users howsoever the same may arise, with the exception of any costs and
expenses specifically assumed by the University under this Agreement.




8.2

Subject to Article 8.3, the University's total liability, whether under the
express or implied terms of this Agreement, in tort (including negligence), or
at common law, for any loss or damage suffered by the Licensee, whether direct,
indirect, special, or any other similar or like damage that may arise or does
arise from any breaches of this Agreement by the University, its Board of
Governors, officers, employees, faculty, students, or agents shall be limited to
the amount of the initial licence fee paid to the University pursuant to Article
3.5.




8.3

In no event shall the University be liable for consequential or incidental
damages arising from any breach or breaches of this Agreement.




8.4

No action, whether in contract or tort (including negligence), or otherwise
arising out of or in connection with this Agreement may be brought by the
Licensee more than six months after the cause of action has occurred.







9.0

PUBLICATION AND CONFIDENTIALITY:




9.1

That the Information shall be developed, received, and used by the Licensee
solely in furtherance of the purposes set forth in this Agreement subject to the
terms and conditions set forth in this Article 9.





--------------------------------------------------------------------------------

-11-




9.2

That the Licensee shall keep and use all of the Confidential Information in
confidence and will not, without taking appropriate measures to protect the
same, disclose any Confidential Information to any person or entity, except
those of the Licensee's officers, employees, consultants, agents, sublicensees,
and assigns who require said Confidential Information in performing their
obligations under this Agreement and to the extent, required by any regulatory
authorities having jurisdiction over the Licensee and for filing with health
regulatory authorities. That the Licensee covenants and agrees that it will
initiate and maintain an appropriate internal program limiting the internal
distribution of the Confidential Information to its officers, servants or agents
and to take the appropriate non-disclosure agreements from any and all persons
who may have access to the Confidential Information.




9.3

That the Licensee shall not use, either directly or indirectly, any Confidential
Information for any purpose other than as set forth herein without the
University's prior written consent, such consent not to be unreasonably withheld
or delayed.




9.4

In the event that the Licensee is required by judicial or administrative process
to disclose any or all of the Confidential Information, the Licensee shall
promptly notify the University and allow the University reasonable time to
oppose such process before disclosing any Confidential Information.




9.5

Notwithstanding any termination or expiration of this Agreement, the obligations
created in this Article 9 shall survive and be binding upon the Licensee, its
successors and assigns for a period of five years from the date of disclosure.  




9.6

That the Licensee recognizes that under University policy, the results of
research relating to the Technology must be publishable and agrees that the
University researchers engaged in research related to the Technology,
Improvements shall be permitted to present at symposia, international national,
or regional professional meetings, and to publish in journals, theses, or
dissertations, or otherwise of their own choosing, methods and results of the
research, provided, however, that the Licensee shall have been furnished copies
of any proposed publication or presentation 30 days prior to such publication or
presentation . That the Licensee shall have 30 days, after receipt of said
copies, to object to such proposed presentation or proposed publication because
there is patentable subject matter which needs protection or because the
proposed publication or presentation includes confidential information of the
Licensee. In the event that the Licensee makes such objection, said University
researcher(s) shall remove references to the License's confidential information
and, if required by Licensee, refrain from making such publication or
presentation for a maximum of 6 months from date of receipt of such objection in
order for the University to file patent application(s) with the Canadian Patent
and Trademark Office and/or foreign patent office(s) directed to the patentable
subject matter contained in the proposed publication or presentation.




9.7

That the Licensee requires of the University, and the University agrees insofar
as it may be permitted to do so at law, that this Agreement, and each part of
it, is confidential and shall not be disclosed to third parties, as the Licensee
claims that such disclosure would or could reveal commercial, scientific or
technical information and would significantly harm the





--------------------------------------------------------------------------------

-12-




Licensee's competitive position and/or interfere with the Licensee's
negotiations with prospective sublicensees. Notwithstanding anything contained
in this Article, the parties hereto acknowledge and agree that the University
may identify the title of this Agreement, the parties to this Agreement, the
inventors of the Technology, the term of this Agreement, and the types of
consideration granted to the University pursuant to this Agreement.




9.8

That the University shall use its reasonable efforts to maintain as confidential
any business plans, business documents or other reports or Information prepared
by the Licensee and delivered to the University pursuant to the terms of this
license agreement and which are identified in writing by the Licensee as
confidential. Such Information, and any other confidential information provided
by the Licensee to the University pursuant to this Agreement, shall not be used
by the University except for the purposes expressly permitted herein and to
ensure the Licensee's compliance with the terms of this agreement.




10.0

PRODUCTION AND MARKETING:

10.1

That the Licensee shall not use any of the UBC Trade-marks or make reference to
the University or its name in any advertising or publicity whatsoever, without
the prior written consent of the University, except as required by law. Nothing
herein shall prevent the Licensee from making or issuing factual statements to
the public regarding its business, this Agreement or use of the Technology.
Without limiting the generality of the foregoing, the Licensee shall not issue a
press release with respect to this Agreement or any activity contemplated herein
without the prior review and approval of same by the University, such approval
not to be unreasonably withheld or delayed except as required by law. If the
Licensee is required by law to act in contravention of this Article, the
Licensee shall provide the University with sufficient advance notice in writing
to permit the University to bring an application or other proceeding to contest
the requirement.

10.2

That the Licensee shall use its reasonable efforts to develop, test, promote,
market and sell the Products and utilize the Technology, and Improvements and to
meet or cause to be met the market demand for the Products and the utilization
of the Technology and Improvements. The Licensee shall not be in default of this
paragraph 10.2 if it fails to develop, test, promote, market and sell any one
Technology Application provided it has determined, acting reasonably, that there
is no commercially viable market for such Technology Application.

10.3

In the event that the University is of the view that the Licensee is in breach
of Article 10.2, the University shall notify the Licensee and provide the
Licensee with a period of 90 days to remedy such breach. In the event the
Licensee is of the opinion that it is not in breach of Article 10.2 or if the
Licensee has not remedied such breach within the 90 day time period, then the
parties hereto shall appoint a mutually acceptable person as an independent
evaluator to conduct the evaluation set forth in Article 10.4. In the event that
the parties cannot agree on such an evaluator, the appointing authority shall be
the British Columbia International Commercial Arbitration Centre, or such
similar body as may then exist.

10.4

That the evaluator described in Article 10.3 shall review the efforts made by
the Licensee with respect to the promotion, marketing and sale of the Products
and the Technology,





--------------------------------------------------------------------------------

-13-




and Improvements. That the Licensee and University shall cooperate with the
evaluator and provide such documents and information as may reasonably be
requested. If said evaluator determines that the Licensee is in breach of
Article 10.2, then the University shall have the right to terminate this
Agreement as provided in Article 17.2, or to continue the licence granted
hereunder as a non-exclusive licence rather than an exclusive licence but with
all other terms and conditions of this Agreement unchanged. If said evaluator
determines that-the Licensee is not in breach of Article 10.2, then the
University shall not terminate this Agreement for breach of Article 10.2, nor
shall it change the nature of the licence granted hereunder from exclusive to
non-exclusive.




10.5

That the University may not call for more than one evaluation pursuant to
Article 11.4 in every two years. That the cost of an evaluation hereunder shall
be borne 50% by the Licensee and 50% by the University.

10.6

Without limiting the generality of the foregoing, the Licensee agrees that it
shall deliver to the University an annual report, due within sixty (60) days
from December 31 of each year during the term of this Agreement, which documents
the activities of the Licensee has undertaken in the course of the preceding 12
months to develop and commercialize and/or market the Technology. That the
report will include an outline of action and goals for the following 12 months
and a projection of royalty payment due to the University in the 12 month period
as appropriate.

10.7

Without limiting the generality of the foregoing, the Licensee and the
University snail meet once a year, on or before the anniversary of this
Agreement and at the request of the University, to review the progress in
achieving those goals set forth in the report referred to in paragraph 10.6
hereof.




11.0

ACCOUNTING RECORDS:




11.1

That the Licensee shall maintain at its principal place of business, or such
other place as may be most convenient, accounts and records of business done
pursuant to this Agreement, such accounts and records to be in sufficient detail
to enable proper returns to be made under this Agreement.




11.2

That the Licensee shall deliver to the University on the date 30 days after each
and Royalty Due Date, together with the royalty payable thereunder, the
Accounting (and a report on all sublicensing activity, including an accounting
statement setting out in reasonable how the amount of Revenue was determined).




11.3

That the calculation of royalties shall be carried out in accordance with
generally accepted Canadian or United States accounting principles applied on a
consistent basis.




11.4

That the Licensee shall retain the accounts and records referred to in Article
11.1 above for at least three years after the date upon which they were made and
shall permit any duly authorized representative of the University to inspect
such accounts and records upon reasonable notice during normal business hours of
the Licensee at the University's expense. That the





--------------------------------------------------------------------------------

-14-




Licensee shall furnish such reasonable evidence as such representative will deem
necessary to verify the Accounting and will permit such representative to make
copies of or extracts from such accounts, records and agreements at the
University's expense.




11.5

During the term of this Agreement and thereafter, the University shall us
reasonable efforts to ensure that all information provided to the University or
its representatives pursuant to this Article remains confidential and is treated
as such by the University.




12.0

INSURANCE:




12.1

Unless satisfactory arrangements are made between the Licensee and the
University with respect to a self-insurance program or the requirement for
insurance hereunder is waived by the University sixty (60) days prior to the
first sale of a Product, then the Licensee shall comply with the insurance
provisions contained in Articles 12.2 and 12.3.




12.2

Three months prior to the first sale of a Product, the Licensee will give notice
to the University of the terms and amount of the public liability, product
liability and errors and omissions insurance which it has placed in respect of
the same, which in no case shall be less than the insurance which a reasonable
and prudent businessperson carrying on a similar line of business would acquire.
This insurance shall be placed with a reputable and financially secure insurance
carrier, shall include the University, its Board of Governors, faculty,
officers, employees, students, and agents as additional insureds, and shall
provide primary coverage with respect to the activities contemplated by this
Agreement. Such policy shall include severability of interest and
cross-liability clauses and shall provide that the policy shall not be cancelled
or materially altered except upon at least 30 days written notice to the
University. That the University shall have the right to require reasonable
amendments to the terms or the amount of coverage contained in the policy.
Failing the parties agreeing on the appropriate terms or the amount of coverage,
then the matter shall be determined by arbitration as provided for herein. That
the Licensee shall provide the University with certificates of insurance
evidencing such coverage thirty (30) days before commencement of sales of any
Product and the Licensee covenants not to sell any Product before such
certificate is provided and approved by the University.




12.3

That the Licensee shall require that each sublicensee under this Agreement shall
procure and maintain, during the term of the sublicense, public liability,
product liability and errors and omissions insurance in reasonable amounts, with
a reputable and financially secure insurance carrier, which in no case shall be
less than the insurance which a reasonable and prudent businessperson carrying
on a similar line of business in the sublicensee's industry would require. That
the Licensee shall use its reasonable efforts consistent with sound and
reasonable business judgement in the industry to ensure that any and all such
policies of insurance required pursuant to this clause shall contain a waiver of
subrogation against the University, its Board of Governors, faculty, officers,
employees, students, and agents.




12.4

That the Licensee shall be permitted to provide limited quantities of Product to
third parties solely for the purposes of testing and evaluation of those
Products and in any event, not for resale, and the Licensee shall not be
obligated to obtain insurance for the transfer of such





--------------------------------------------------------------------------------

-15-




Products provided it first obtains from such third party in writing a complete
release of all claims and possible claims against the Licensee and the
University and an indemnity of the University in a form of which release and
indemnity shall be approved by the University.




13.0

ASSIGNMENT:




13.1

That the Licensee will not assign, transfer, mortgage, charge or otherwise
dispose of any or all of the rights, duties or obligations granted to it under
this Agreement without the prior written consent of the University not to be
unreasonably withheld or delayed. Notwithstanding the foregoing, this Agreement
may be assigned or transferred as part of a sale or transfer of substantially
all of the business of the Licensee relating to the operations which concern
this Agreement provided the Licensee gives the University prior written notice
and such assignee or transferee has the reasonable ability to comply with the
terms of this Agreement.




13.2

That the University shall have the right to assign its rights, duties and
obligations under this Agreement to a company or society of which it is the sole
shareholder in the case of a company or of which it controls the membership, in
the case of a society, and in either case such entity shall not be an operating
biotech company. In the event of such an assignment, the Licensee will release,
remise and forever discharge the University from any and all obligations or
covenants, provided however that such company or society, as the case may be,
executes a written agreement which provides that such company or society shall
assume all such obligations or covenants from the University and that the
Licensee shall retain all rights granted to the Licensee pursuant to this
Agreement.




14.0

GOVERNING LAW AND ARBITRATION:




14.1

This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia and the laws of Canada in force therein without
regard to its conflict of law rules. All parties agree that by executing this
Agreement they have attorned to the jurisdiction of the Supreme Court of British
Columbia. Subject to paragraphs 14.2 and 14.3, the British Columbia Supreme
Court shall have exclusive jurisdiction over this Agreement.




14.2

In the event of any dispute arising between the parties concerning this
Agreement, its enforceability or the interpretation thereof, the same shall be
settled by a single arbitrator appointed pursuant to the provisions of the
Commercial Arbitration Act of British Columbia, or any successor legislation
then in force. That the place of arbitration shall be Vancouver, British
Columbia. That the language to be used in the arbitration proceedings shall be
English.




14.3

Clause 14.2 of this Article shall not prevent a party hereto from applying to a
court of competent jurisdiction for interim protection such as, by way of
example, an interim injunction.




15.0

NOTICES:




15.1

All payments, reports and notices or other documents that any of the parties
hereto are required or may desire to deliver to any other party hereto may be
delivered only by personal delivery or by registered or certified mail, telex or
telecopy (receipt acknowledged), all postage





--------------------------------------------------------------------------------

-16-







and other charges prepaid, at the address for such party set forth below or at
such other address as any party may hereinafter designate in writing to the
others. Any notice personally delivered or sent by telex or telecopy shall be
deemed to have been given or received at the time of delivery, telexing or
telecopying. Any notice mailed as aforesaid shall be deemed to have been
received on the expiration of five days after it is posted, provided that if
there shall be at the time of mailing or between the time of mailing and the
actual receipt of the notice a mail strike, slow down or labour dispute which
might affect the delivery of the notice by the mails, then the notice shall only
be effected if actually received.




If to the University:

That the Director

 

University - Industry Liaison Office

 

University of British Columbia

 

IRC 331 — 2194 Health Sciences Mall

 

Vancouver, British Columbia

 

V6T 1Z3

 

Telephone: (604)822-8580

 

Telecopier: (604)822-8589

 

 

If to the Licensee:

That the President

 

Angiotech Pharmaceuticals Inc.

 

6660 N.W. Marine Drive

 

Vancouver, British Columbia

 

V6T 1Z4

 

Telephone: (604) 221-7676

 

Telecopier: (604) 221-2330

16.0

TERM:

16.1

This Agreement and the licence granted hereunder shall terminate on the later of
the expiration of the last patent obtained pursuant to Article 6 herein and 15
years from the Date of Commencement, unless earlier terminated pursuant to
Article 17 herein.

17.0

TERMINATION:

17.1

This Agreement shall automatically and immediately terminate without notice to
the Licensee if any proceeding under the Bankruptcy and Insolvency Act of
Canada, or any other statute of similar purport, is commenced by and relating to
or against the Licensee.

17.2

That the University may, at its option, terminate this Agreement immediately on
the happening of any one or more of the following events by delivering notice in
writing to that effect to the Licensee:

(a)

if any execution, sequestration, or any other process of any court becomes
enforceable against the Licensee or if any such process is levied on the rights
under this Agreement or upon any of the monies due to the University and is not
released or satisfied by the Licensee within 30 days thereafter,





--------------------------------------------------------------------------------

-17-




(b)

if any resolution is passed or order made or other steps taken for the winding
up, liquidation or other termination of the existence of the Licensee, and the
Licensee has not taken reasonable steps to reverse or revoke such resolution or
order within -30 days thereafter,

(c)

if the Licensee, after having received written notice from the University is
more than 30 days in arrears of royalties or other monies that are due to the
University under the terms of this Agreement,

(d)

if the University's rights in and to the Technology or Improvements become
subject to any security interest, lien, charge or encumbrance in favour of any
third party claiming through the Licensee,

(e)

if the Licensee ceases or threatens to cease to carry on its business,

(f)

until the Licensee becomes a reporting issuer, if more than 25% of the issued
and outstanding shares of the Licensee are transferred to any person or persons
other than those having a controlling interest at the Date of Commencement,
whether by reason of purchase of shares or otherwise, without the prior written
consent of the University, such consent not to be withheld except as provided in
Article 17.3,

(g)

if the Licensee commits any breach of Articles 4.1, 4.2, 10.1, 10.2 and 12 and
such breach is not remedied within 15 days from receipt by the Licensee of
Written notice from the University, or

(h)

if it is determined, pursuant to Article 11.5, that the Licensee is in breach of
Article 10.3.

17.3

That the University shall not withhold its consent pursuant to Article 17.2(f)
unless the granting of such consent would result in the University having a
contractual relationship with an entity with whom the University is prohibited
from contracting with pursuant to its then existing policies.

17.4

Other than as set out in- Articles 17.1 and 17.2, if either party shall be in
default under or shall fail to comply with the terms of this Agreement then the
non-defaulting party shall have the right to terminate this Agreement by written
notice to that effect if:

(a)

such default is reasonably curable within 30 days after receipt of notice of
such default and such default or failure to comply is not cured within 30 days
after receipt of written notice thereof, or

(b)

such default is not reasonably curable within 30 days after receipt of written
notice thereof, and such default or failure to comply is not cured within such
further reasonable period of time as may be necessary for the curing of such
default or failure to comply.





--------------------------------------------------------------------------------

-18-




17.5

If this Agreement is terminated pursuant to Articles 17.1, 17.2, or 17.4, the
Licensee shall make royalty payments to the University in the manner specified
in Article 5, and the University may proceed to enforce payment of all
outstanding royalties or other monies owed to the University and to exercise any
or all of the rights and remedies contained herein or otherwise available to the
University by law or in equity, successively or concurrently at the option of
the University. The termination or expiration of this Agreement shall in no way
limit or affect the Licensee's own rights in and to the Technology and
Improvements, it being acknowledged that the Licensee is a joint owner of the
Technology and Improvements.




17.6

That the Licensee shall then deliver or cause to be delivered to the University
an accounting within 30 clear days from the Effective Date of Termination. That
the accounting will specify, in or on such terms as the University may in its
sole discretion require, the inventory or stock of Products manufactured and
remaining unsold on the Effective Date of Termination. That the University may
instruct that the unsold Products be stored, destroyed, or sold under its
direction, provided the Agreement was terminated pursuant to Article 17.2 or by
the University pursuant to Article 17.4. That the Licensee will continue to make
royalty payments to the University in the same manner specified in Article 5 on
all unsold Products, notwithstanding anything contained in or any exercise of
rights by the University under Article 17.5 herein.




17.7

Notwithstanding the termination of this Agreement, Article 11.4 shall remain in
full force and effect until three years after




(a)

all payments of royalty required to be made by the Licensee to the University
under this Agreement have been made by the Licensee to the University, and




(b)

any other claim or claims of any nature or kind whatsoever of the University
against the Licensee has been settled.




17.8

In the event a sublicensee of the Licensee commits a default under its
sublicense, and if that default also constitutes a default by the Licensee under
this Agreement, then the University covenants and agrees that it shall be a
sufficient remedy of the default, and the Licensee shall be deemed to have
remedied the default by the sublicensee, if, within the applicable time period
set out above:




(a)

the default is remedied by the sublicensee in default;

(b)

the default is remedied by the Licensee; or

(c)

upon receipt of notice from the University, the Licensee forthwith take action
against the sublicensee to cause the same to remedy the default and diligently
prosecutes such action, including the termination of the sublicensee of the
sublicensee if the sublicensee is unwillingly or unable to remedy the default.





--------------------------------------------------------------------------------

-19-




18.0

MISCELLANEOUS COVENANTS OF LICENSEE:




18.1

That the Licensee hereby represents and warrants to the University that the
Licensee is a corporation duly organized, existing, and in good standing under
the laws of the Province of British Columbia and has the corporate power,
authority, and capacity to enter into this Agreement and to carry out the
transactions contemplated by this Agreement, all of which have been duly and
validly authorized by all requisite corporate proceedings.




18.2

That the Licensee represents and warrants that it has the expertise necessary to
handle the Technology (and any Improvements) with care and without danger to the
Licensee, its employees, agents, or the public. That the Licensee shall not
accept delivery of the Technology (or any Improvements) until it has requested
and received from the University all necessary information and advice to ensure
that it is capable of handling the Technology (and any Improvements) in a safe
and prudent manner.




18.3

That the Licensee shall comply in all material respects with all laws,
regulations and ordinances, whether Federal, Provincial, Municipal or otherwise
with respect to the Technology (and any Improvements) and/or this Agreement.




18.4

Upon the presentation of itemized bills to the Licensee by the University, the
Licensee shall pay all reasonable legal expenses and costs incurred by the
University in respect of any consents and approvals requested by the Licensee
and required from the University, including but not limited to expenses and
costs in respect of the University's review of any sublicences to be granted by
the Licensee.




18.5

That the Licensee shall pay all taxes and any related interest or penalty
howsoever designated and imposed on the Licensee as a result of the .existence
or operation of this Agreement, including, but not limited to, tax which the
Licensee is required to withhold or deduct from payments to the University. That
the Licensee will furnish to the University such evidence as may be required by
Canadian authorities to establish that any such tax has been. paid. That the
royalties specified in this Agreement are exclusive of taxes. If the University
is required to collect a tax to be paid by the Licensee (or any of its
sublicensees), the Licensee shall pay such tax to the University on demand.




18.6

That the Licensee shall not assign, transfer, mortgage, charge or otherwise
dispose of any of its rights, dues or obligations under this License Agreement
without the prior written .consent of the University, such consent not to be
unreasonably withheld or delayed.




19.0

RESEARCH AGREEMENT:




19.1

Subject to the approval of the applicable approving authorities at the
University, the University, the Licensee and the University shall enter into a
research agreement (the "Research Agreement") with respect to the Research
Project in the form attached as Schedule "D", with such amendments as may be
negotiated by the parties for a period of three (3) years from the Date of
Commencement. The budget under the Research Agreement, including overhead, shall
be $[***] per year unless otherwise mutually agreed to by the parties.





--------------------------------------------------------------------------------

-20-




19.2

That the University shall prepare a work plan and budget for the Research
Project.  That the Licensee shall review the work plan and budget proposed by
the University based on the following criteria and may propose such amendments
to the work plan and budget as it may determine are fair and reasonably
necessary in light of the following criteria:




(a)

the work plan and budget shall not conflict with established University policies
or guidelines. Without limiting the generality of the foregoing, the work plan
and budget shall be subject to any applicable human ethics reviews, animal care
reviews and biohazard reviews,




(b)

the work plan and budget shall include an allocation for overhead of 38% on
total direct costs excluding capital, equipment and travel,




(c)

the work plan and budget shall be in accordance with the University's reputation
for high standards of academic innovation and excellence,




(d)

the work plan shall compliment commercial research and development that has been
undertaken by the Licensee,




(e)

the work plan shall be oriented to avenues of investigations which have the
potential for commercial application.




That the University and the Licensee shall agree upon the final work plan and
budget to be contained in the research agreement. That the work plan and budget
shall be reviewed not less than 30 days prior to each anniversary date of the
Commencement Date by the University and the Licensee and the work plan and
budget shall be amended or modified as may be mutually agreed.




19.3

That the Licensee shall not have the right to terminate the research agreement
except in the event the Principal Investigators (as defined in the research
agreement) at the University are unwilling or unable to continue the research
and a mutually acceptable replacement cannot be agreed upon by the parties to
the research agreement or unless the University ceases to have available the
appropriate expertise or ceases to be competitive. That the University shall
have no right to terminate the research agreement except in the event that the
Licensee has failed to meet its payment or other obligations pursuant to the
research agreement or in the event that the Principal Investigators at the
University are unwilling or unable to continue the research at a mutually
acceptable replacement cannot be agreed upon by the parties to the research
agreement or in the event this license agreement has been terminated.




19.4

Once commenced, if the Research Project is discontinued for any reason
whatsoever, the Licensee shall be liable for all reasonable costs incurred by
the University in relation to the discontinuance of the Research Project,
including, without limitation, all costs incurred with respect to the dismissal
of researchers, whether students, faculty or other employees, hired by the
University to work on the Research Project.





--------------------------------------------------------------------------------

-21-




19.5

In the event there is a conflict between the provisions of this agreement and
the provisions of the research agreement, the provisions of this agreement shall
govern.




20.0

GENERAL:




20.1

That the Licensee shall permit any duly authorized representative of the
University upon reasonable notice during normal business hours and at the
University's sole risk and expense to enter upon and into any premises of the
Licensee for the purpose of inspecting the Products and the manner of their
manufacture and generally of ascertaining whether or not the provisions of this
Agreement have been, are being, or will be complied with by the Licensee.




20.2

Nothing contained herein shall be deemed or construed to create between the
parties hereto a partnership or joint venture. No party shall have the authority
to act on behalf of any other party, or to commit any other party in any manner
or cause whatsoever or to use any other party's name in any way not specifically
authorized by this Agreement. No party shall be liable for any act, omission,
representation, obligation or debt of any other party, even if informed of such
act, omission, representation, obligation or debt.




20.3

Subject to the limitations hereinbefore expressed, this Agreement shall enure to
the benefit of and be binding upon the parties, and their respective successors
and permitted assigns.




20.4

No condoning, excusing or overlooking by any party of any default, breach or
non-observance by any other party at any time or times in respect of any
covenants, provisos, or conditions of this Agreement shall operate as a waiver
of such party's rights tinder this Agreement in respect of any continuing or
subsequent default, breach or non-observance, so as to defeat in any way the
rights of such party in respect of any such continuing or subsequent default. or
breach and no waiver shall be inferred from or implied by anything done or
omitted by such party, save only an express waiver in writing.




20.5

No exercise of a specific right or remedy by any party precludes it from or
prejudices it in exercising another right or pursuing another remedy or
maintaining an action to which it may otherwise be entitled either at law or in
equity.




20.6

Marginal headings as used in this Agreement are for the convenience of reference
only and do not form a part of this Agreement and are not be used in the
interpretation hereof.




20.7

That the terms and provisions, covenants and conditions contained in this
Agreement which by the terms hereof require their performance by the parties
hereto after the expiration or termination of this Agreement shall be and remain
in force notwithstanding such expiration or other termination of this Agreement
for any reason whatsoever.




20.8

In the event that any part, section, clause, paragraph or subparagraph of this
Agreement shall be held to be indefinite, invalid, illegal or otherwise voidable
or unenforceable, the entire agreement shall not fail on account thereof, and
the balance of the Agreement shall continue in full force and effect.





--------------------------------------------------------------------------------

-22-




20.9

That the parties hereto acknowledge that the law firm of Richards Buell Sutton
has acted solely for the University in connection with this Agreement and that
all other parties hereto have been advised to seek independent legal advice.




20.10

This Agreement sets forth the entire understanding between the parties and no
modifications hereof shall be binding unless executed in writing by the parties
hereto.




20.11

Time shall be of the essence of this Agreement.




20.12

Whenever the singular or masculine or neuter is used throughout this Agreement
the same shall be construed as meaning the plural or feminine or body corporate
when the context or the parties hereto may require.




IN WITNESS WHEREOF the parties hereto have hereunto executed this Agreement on
the  7th  day of November, 1997 but effective as of the Date of Commencement.

 







SIGNED FOR AND ON BEHALF of

 

)

 

THAT THE UNIVERSITY OF BRITISH

 

)

 

COLUMBIA by its duly authorized

 

)

 

Officers

 

)

 

 

 

)

 

/signed/

 

)

 

Authorized Signatory

 

)

 

 

 

)

 

/signed/

 

)

 

Authorized Signatory

 

)

 







THAT THE CORPORATE SEAL of

 

)

 

ANGIOTECH PHARMACEUTICALS

 

)

 

INC. was hereunto affected in the presence

 

)

 

of

 

)

c/s

 

 

)

 

/signed/

 

)

 

Authorized Signatory

 

)

 

 

 

)

 

/signed/

 

)

 

Authorized Signatory

 

)

 







--------------------------------------------------------------------------------

SCHEDULE "A"

TECHNOLOGY




[***]




--------------------------------------------------------------------------------